     Case 3:21-cv-00045-BAS-BGS Document 3 Filed 01/12/21 PageID.21 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   SANCHEZ INCORPORATED,                               Case No. 21-cv-0045-BAS-BGS
12                                    Plaintiff,
                                                         ORDER
13          v.                                             (1) DIRECTING PLAINTIFF
                                                               CORPORATION TO OBTAIN
14   CITY OF CLAIREMONT,
                                                               COUNSEL; and
15                                  Defendant.
                                                           (2) DENYING MOTION FOR
16
                                                               LEAVE TO PROCEED IN
17                                                             FORMA PAUPERIS (ECF
                                                               No. 2)
18
19
20
21         On January 11, 2021, Plaintiff Sanchez Incorporated filed the present action without
22   appointing counsel and moved for a leave to proceed in forma pauperis. (ECF Nos. 1, 2.)
23   Parties generally may plead and conduct their own cases personally. 28 U.S.C. § 1654.
24   However, “[o]nly natural persons representing their individual interests in propria persona
25   may appear in court without representation by an attorney.” Civ. L.R. 83.3(j). “All other
26   parties, including corporations, partnerships and other legal entities, may appear in court
27   only through an attorney permitted to practice pursuant to Civil Local Rule 83.3.” Civ.
28   L.R. 83.3(j); see also Rowland v. Cal. Men’s Colony, 506 U.S. 194, 201–02 (1993) (“It has

                                                   -1-
                                                                                          21cv45
     Case 3:21-cv-00045-BAS-BGS Document 3 Filed 01/12/21 PageID.22 Page 2 of 2



1    been the law for the better part of two centuries . . . that a corporation may appear in the
2    federal courts only through licensed counsel . . . . [T]hat rule applies equally to all artificial
3    entities.”); United States v. High Country Broadcasting Co., Inc., 3 F.3d 1244, 1245 (9th
4    Cir. 1993) (affirming district court’s entry of default judgment against the corporation
5    when the corporation failed to retain counsel for the duration of the litigation and attempted
6    to proceed through its unlicensed president and sole shareholder); Greenspan v. Admin.
7    Office of the United States Courts, No. 14cv2396 JTM, 2014 WL 6847460, at *6 (N.D.
8    Cal. Dec. 4, 2014) (dismissing corporate plaintiffs for failure to obtain legal
9    representation).
10         Here, Sanchez Incorporated is not a natural person and must appear in court only
11   through an attorney who is allowed to practice in this district. The Court ORDERS
12   Plaintiff to obtain counsel on or before February 5, 2021. If Plaintiff does not obtain
13   counsel by that date, the Court will dismiss this action with prejudice. See Greenspan, No.
14   2014 WL 6847460, at *6.
15         Because Plaintiff corporation lacks counsel, the Court will not consider its motion
16   for leave to proceed in forma pauperis. (ECF No. 2.) The motion is thus DENIED without
17   prejudice.
18         IT IS SO ORDERED.
19
20   DATED: January 12, 2021
21
22
23
24
25
26
27
28

                                                   -2-
                                                                                                 21cv45
